Citation Nr: 1447760	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased initial rating in excess of 10 percent for arteriosclerotic heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served in the Air Force from April 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for arteriosclerotic heart disease and assigned a 10 percent rating.  The Veteran appealed this decision for a higher rating.     

In July 2013, the Veteran testified before the undersigned at a video conference hearing in Wilkes-Barre, Pennsylvania.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his heart disease is more disabling that contemplated by his current 10 percent rating.

In the Veteran's July 2013 hearing, the Veteran indicated that he had been treated by a private physician, Dr. S.B.P, in Tunkhannock, Pennsylvania, including an examination in 2013.  However, the most recent records from this physician associated with the claims file are from September 2009.  The record was held open for sixty days, but the Veteran did not submit any updated records.  There is no indication that the RO subsequently made a request for these records, and they are not currently associated with the claims file.  Therefore, the Board finds that a remand is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records and any updated VAMC treatment records pertaining to the Veteran's heart disease not currently of record, specifically to include the Veteran's medical records from Dr. S.B.P. of Tunkhannock, Pennsylvania.  See July 2013 hearing transcript.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



